Citation Nr: 1142497	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an increased rating for the service-connected bilateral hearing loss, evaluated as 50 percent disabling prior to June 24, 2011 and 60 percent disabling beginning on and after June 24, 2011.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO. 

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In June 2011, the Board remanded the Veteran's claim for additional development of the record.  In a September 2011 rating decision, the VA Appeals Management Center (AMC) increased the rating for the service-connected bilateral hearing loss to 60 percent effective on June 24, 2011.  The claim is once again before the Board.

The Board observes that in July 2011, a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representation, pertaining to another claimant was misfiled in the Veteran's claims folder.  

Upon further review, the original VA Form 21-22 that the Veteran completed no longer appears in the claims folder.  However, there is no indication that the Veteran has attempted to change his representation.   

The misfiled documents have been removed from the Veteran's claims folder and the Board has requested they be associated with the proper claims folders.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The claim for a TDIU rating is being remanded to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 4, 2011, the service-connected bilateral hearing loss was shown to have been productive of no more than a Level VI designation in the right ear and Level VII designation on the left. 

2.  Beginning on April 4, 2011, the service-connected bilateral hearing loss is shown to have been productive of a disability picture that more nearly approximated that of a Level XI designation in the right ear and Level VII designation on the left. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased disability rating higher than 50 percent for the service-connected bilateral ear hearing loss prior to April 4, 2011 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including  Diagnostic Code 6100 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  The criteria for the assignment of an increased disability rating of 60 percent, but not higher for the service-connected bilateral ear hearing loss beginning on April 4, 2011 have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  

This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in September 2008.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

The September 2008 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this regard, the Board notes that the Veteran's claim was remanded in June 2011 in order to obtain an additional VA examination and opinion and request that the Veteran identify all VA and non-VA treatment for his bilateral hearing loss since September 2008.  The claim was then to be readjudicated. 

The record reflects that the Veteran was provided with an additional VA examination in June 2011 and was requested to identify any additional medical treatment he has received in a June 2011 letter.  His claim was subsequently readjudicated in the September 2011 SSOC. 

Accordingly, the Board finds that the June 2011 remand directives were substantially completed. See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will be discussed, the Veteran was provided with VA examinations in September 2008 and June 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate clinical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The examiners also commented on the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board concludes that the examinations are adequate for rating purposes.  38 C.F.R. § 4.2 (2011). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in April 2011. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II.  Analysis  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. 38 C.F.R. §§ 4.85 , 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test. 38 C.F.R. § 4.85(a) . 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss. 38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four. This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA. 38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated. In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied. 38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the higher numeral of Table VI or Table VIA is also applied. 38 C.F.R. § 4.86(b). 


      A.  Prior to June 24, 2011

Staged ratings are currently in effect for the Veteran's bilateral hearing loss.  A 50 percent disability rating has been assigned prior to June 24, 2011.  

For the  following reasons, the Board concludes that a rating in excess of 50 percent is not warranted at any time during the period prior to June 24, 2011. 

The record reflects that the Veteran underwent a VA audiological examination in September 2008 which yielded the following results: 






HERTZ



1000
2000
3000
4000
Average
RIGHT
50
85
85
100
80
LEFT
55
75
85
105
80

Speech discrimination scores were 68 percent in the right ear and 70 percent in the left ear.  

Applying the schedular criteria, this examination report yielded a numerical designation of VI in the right ear (74-81 percent average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination) and a numerical designation of VI for the left ear (74-81 percent average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination).

Entering the category designations from the September 2008 examination into Table VII results in a 30 percent disability rating under Diagnostic Code 6100.  

The Board also has considered the application of exceptional patterns of hearing impairment.  

In this case, the Veteran's audiometric testing results reveal puretone thresholds at the 1000, 2000, 3000, and 4000 Hz of 55 dB or greater in the Veteran's left ear.  The test results do not, however, show 30 dB or less at 1000 Hz and 70dB or more at 2000 Hz.  

Accordingly, the Veteran may be rated under table VIA for his left ear, however the Roman numeral designation may not be elevated to the next higher level.  See 38 C.F.R. § 4.86 (2011).

Exceptional patterns of hearing impairment were not demonstrated in the Veteran's right ear during the September 2008 VA examination. 

Applying table VIA to the September 2008 left ear audiometric test results yields a level VII designation (77-83 percent average puretone decibel hearing loss).  

After taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of VI for the Veteran's right ear and a designation of VII for the left ear results in a 30 percent rating under Diagnostic Code 6100.  

Accordingly, applying both table VI and VIA results in a 30 percent rating under Diagnostic Code 6100.

The December 2008 rating action noted that there had been an improvement in the   service-connected bilateral hearing loss since he was initially assigned a 50 percent rating.  Due to the absence of any evidence indicating that there had been a sustained improvement in the Veteran's hearing loss, the RO did not disturb the assigned 50 percent rating.  

Based on the September 2008 VA examination report, the Board agrees that the record suggests that there had been an improvement in the Veteran's bilateral hearing loss disability.  

However, as the currently assigned 50 percent rating is more favorable than the 30 percent rating indicated by record, the Board will not disturb the currently assigned rating.  


      B. On and After June 24, 2011

Beginning on June 24, 2011, the Veteran's service-connected bilateral hearing loss has been rated as 60 percent disabling.  

For the following reasons, the Board finds that a disability rating in excess of 60 percent is not warranted during the period of the appeal.  

The record reflects that the Veteran was afforded an audiological examination in June 2011.  This examination yielded the following audiometric results: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
60
90
90
100
85
LEFT
60
80
85
100
81.25

Speech discrimination scores were 26 percent in the right ear and 60 percent in the left ear.  

Applying the schedular criteria, this examination report yielded a numerical designation of XI in the right ear (82-89 percent average puretone decibel hearing loss, with between 0 (zero) and 34 percent speech discrimination) and a numerical designation of VII for the left ear (74-81 percent average puretone decibel hearing loss, with between 60 and 66 percent speech discrimination).

Entering the category designations from the June 2011 examination into Table VII results in a 60 percent rating under Diagnostic Code 6100.  This is the rating which is currently assigned. 

With respect to exceptional patters of hearing loss, applying table VIA to the Veteran's June 2011 right ear audiometric testing results yields a level VIII designation (84-90 percent average puretone decibel hearing loss) for the Veteran's right ear and a VII designation (77-83 percent average puretone decibel hearing loss) for the Veteran's left ear.  

Taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of VIII for the Veteran's right ear and VII for the Veteran's left ear results in a 40 percent rating under Diagnostic Code 6100.   

Accordingly, it is more beneficial to apply table VI to the Veteran's hearing impairment as such results in a 60 percent disability rating based on the June 2011 audiological test.  

However, given the Veteran's credible testimony of increased hearing problems at the recent hearing, the Board finds that the service-connected disability picture more nearly approximated the criteria warranting an increased rating of 60 percent beginning on date of the hearing or April 4, 2011.

Thus, on this record, the Board finds that the service-connected bilateral hearing loss disability should be rated as a 60 percent disability rating under Diagnostic Code 6100 beginning on April 4, 2011.


III. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

The RO included 38 C.F.R. § 3.321(b)(1) in the July 2009 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral hearing loss.  The evidence of record fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot and need not be addressed by the Board. The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased rating in excess of 50 percent for service-connected bilateral hearing loss prior to April 4, 2011 is denied.  

An increased rating of 60 percent, but no more for the service-connected bilateral hearing loss beginning  on April 4, 2011 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of a TDIU rating must be remanded for further development of the record. 

The Board's June 2011 remand requested that a medical professional review the Veteran's claims folder and render an opinion as to whether it is at least as likely as not (50% probability or greater) that the Veteran's bilateral hearing loss and tinnitus impairs his ability to work at substantially gainful employment. 

While the record reflects that the June 2011 VA examiner indicated that the Veteran's bilateral hearing loss "[would] cause much difficulty hearing in all listening situations, especially without the use of amplification" the examiner did not answer the question posed by the Board.  

Specifically, the examiner's opinion was limited to the functional impact of the Veteran's service-connected bilateral hearing loss and did not address whether his service-connected disabilities impaired his ability to work at substantially gainful employment.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the AMC failed to comply with the Board's remand instructions in the current appeal, the case must be remanded so that the requested evidentiary development may be accomplished.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO also should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for his service-connected bilateral hearing loss and tinnitus since June 2011.  The Veteran should also be encouraged to submit any medical or lay evidence which demonstrates his service-connected disabilities render him unemployable. 

2.  The RO should arrange for the Veteran to be provided a VA examination to determine whether the service-connected bilateral hearing loss and tinnitus preclude the Veteran from securing and following a substantially gainful employment.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

After examining the Veteran and reviewing the entire record, the examiner is asked to provide an opinion, with supporting rationale, as to the whether the service-connected bilateral hearing loss and tinnitus prevent the Veteran from securing and following substantially gainful  employment in light of his educational and work background.  

3.  After completing all indicated development, the RO should readjudicate the issue of a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


